Citation Nr: 0205996	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by breathing difficulty, to include bronchitis and 
breathing difficulty due to an undiagnosed illness.

2.  Entitlement to an increased rating for a hiatal hernia, 
gastritis and erosive esophagitis with intermittent rectal 
bleeding and a history of coughing up blood, currently 
evaluated as 30 percent disabling.

(The issues of entitlement to an increased rating for 
dysthymia with PTSD, currently evaluated as 50 percent 
disabling, entitlement to service connection for disability 
manifested by blackouts, to include as due to an undiagnosed 
illness and/or exposure to polluted water, and entitlement to 
service connection for disability manifested by abnormal 
blood pressure, to include as due to an undiagnosed illness, 
will be the subjects of a later decision).




REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1990 to June 1992, 
to include service in the Persian Gulf from October 14, 1990, 
to April 20, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Louis, Missouri.  The veteran testified before the 
undersigned at a hearing at the RO in March 1998; a 
transcript of that hearing is associated with the claims 
file.

When the case was before the Board in December 1998, it was 
remanded to the RO for further development.  While the case 
was in remand status, the RO granted an increased evaluation 
of 30 percent for the veteran's hiatal hernia, gastritis and 
erosive esophagitis with intermittent rectal bleeding and a 
history of coughing up, effective May 1, 1995.  It also 
granted an increased evaluation of 50 percent for the 
veteran's dysthymia with PTSD, effective May 1, 1995; 
however, the veteran has not withdrawn his appeal with 
respect to either of these issues.

The Board further notes that while the case was in remand 
status, the RO conceded that the veteran's sleep impairment 
is due to his service-connected psychiatric disability and is 
for consideration in the evaluation of the psychiatric 
disability.  However, it has viewed the veteran's claim for 
service connection for a sleep impairment to be one for an 
organic sleep disorder and thus considers the sleep disorder 
claim to be still at issue.  A review of the record, to 
include the veteran's claim for service connection for sleep 
impairment and the transcript of the veteran's March 1998 
hearing before the undersigned, does not show that the 
veteran is claiming to have an organic sleep disorder.  To 
the contrary, the veteran has attributed his problems 
sleeping to his service-connected psychiatric disability and 
the medical evidence of record shows that the veteran's sleep 
impairment is due to the service-connected psychiatric 
disability.  Consequently, the Board has concluded that the 
RO's decision to recognize sleep impairment as a 
manifestation of the veteran's service-connected psychiatric 
disability satisfies his appeal for service connection for 
sleep disorder.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to an increased rating for dysthymia with 
PTSD, and entitlement to service connection for disability 
manifested by abnormal blood pressure, to include as due to 
an undiagnosed illness, and disability manifested by 
blackouts, to include as due to an undiagnosed illness and/or 
exposure to polluted water.  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran served in the Persian Gulf.

3.  The veteran does not have chronic bronchitis, nor does he 
have any other chronic disorder, including an undiagnosed 
illness, resulting in chronic difficulty in breathing.

4.  The veteran's hiatal hernia, gastritis and erosive 
esophagitis are manifested by recurrent epigastric distress 
without hemorrhages, ulcerated areas or lesions, dysphagia, 
pyrosis, weight loss, hematemesis or melena, anemia or other 
symptoms productive of severe impairment of the veteran's 
health.


CONCLUSIONS OF LAW

1.  Disability manifested by difficulty breathing, including 
bronchitis, was not incurred in or aggravated during active 
military service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for a hiatal hernia, gastritis and erosive esophagitis with 
intermittent rectal bleeding and a history of coughing up 
blood have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7203, 7307, 
7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the report of service medical examination completed in 
June 1989 the veteran's weight was noted to be 168 pounds.  A 
prescreening form also dated in June 1989 shows a weight of 
175 pounds.  

Service medical records show that in July 1990, the veteran 
was treated for constipation and for complaints of chest pain 
upon inspiration.  The constipation was noted to resolve.  X-
rays revealed the lungs to be clear with good breath sounds, 
no shortness of breath.  Heart rate and rhythm were normal.  
The chest pain was later stated to have resolved.  X-rays 
were taken in July 1990 to assess the veteran's complaints of 
chest pain without shortness of breath or any trauma.  The 
impression was no active disability.  Additional testing was 
recommended relevant to a right chest artifact.

Service medical records show that in November 1991, the 
veteran was treated for an upper respiratory infection and 
for tonsillitis/pharyngitis.  Detailed records show symptoms 
of a sore and swollen throat, a cough and the production of 
yellow sputum.  The veteran's symptoms were noted to be 
resolving later in November.

In March 1992, the veteran presented with abdominal 
complaints.  The veteran's lungs were clear to auscultation.  
In March 1992, the veteran was noted to have nasal 
congestion.  He gave a history of episodes of bowel 
obstruction as a child.  Rectal examination was negative.  
There was evidence of abdominal tenderness.  The impression 
was acute abdominal pain of questionable etiology.  In 
April 1992 the veteran's complaints abdominal pain.  

The report of medical examination at discharge, dated in June 
1992, notes no abnormalities of the lungs, chest or abdomen.  
The veteran denied having or having had chronic or frequent 
colds, sinusitis, asthma, shortness of breath, pain or 
pressure in the chest, a chronic cough, frequent indigestion, 
stomach or intestinal problems, or weight loss or gain.  

The veteran was treated at Virginia Beach General Hospital in 
November 1992 for abdominal pain.  His lungs were clear to 
auscultation bilaterally.  The veteran's abdomen was soft and 
flat without guarding.  Testing revealed acute exudate 
pharyngitis.  Mononucleosis was to be considered and testing 
was negative.  Testing also revealed moderate fecal impaction 
and X-rays showed a few small scattered calcified granulomas 
in the right upper lobe and left base, without evidence of 
acute cardiopulmonary process.  The final diagnoses included 
abdominal pain, etiology uncertain.

VA outpatient notes dated from April to September 1993 show 
treatment for various problems, to include gastro-intestinal 
symptoms.  In June the veteran weighed 174 pounds.

In October 1994, the veteran presented for a VA general 
medical examination.  He complained of lower left abdominal 
pain associated with rectal bleeding and also described an 
approximately 15-pound weight loss.  He reported having a 
normal diet and a good appetite.  The examiner noted the 
veteran was well nourished and in no apparent distress.  The 
veteran's abdomen was soft, with slight tenderness in the 
right lower quadrant.  The examiner was unable to provide a 
gastrointestinal diagnosis on the record; additional testing 
was ordered.  

A Moberly Regional Medical Center record dated in August 1994 
notes the veteran's complaints of chest pain and difficulty 
breathing.  He weighed 188 pounds.  Diagnoses were esophageal 
reflux and anxiety.  In January 1995 he weighed 195 pounds.  
A Moberly Regional Medical Center record dated in March 1995 
notes chest X-ray examination showed no acute process.  
Entries in April show a weight of 199.5 pounds.  

The claims file contains VA outpatient records dated in 
January 1995.  Evaluation in January 1995 notes the veteran's 
complaints of abdominal cramps and greater than 10 episodes 
of rectal bleeding in the past year.  He denied dysphagia, 
weight loss or diarrhea.  The examiner noted the veteran had 
gained weight and that the medical evidence showed the 
veteran to have esophagitis, gastritis and a hiatal hernia 
without evidence of an ulcer.  The examiner also noted the 
veteran's pack-per-day smoking history and indicated his 
lungs were clear to auscultation.  

The veteran appeared for a VA examination pertinent to the 
stomach in March 1995.  He complained of abdominal pain and 
intermittent rectal bleeding as well as some weight loss.  
The examiner reviewed the results of a flexible sigmoidoscopy 
that revealed no evidence of inflammatory bowel disease.  The 
examiner also noted the veteran had hiatal hernia with distal 
esophagitis and mild gastritis as shown by upper endoscopy.  
Such was stated to possibly account for some of the rectal 
bleeding and abdominal symptoms reported by the veteran.  The 
examiner ruled out diverticulitis or inflammatory bowel 
disease of the distal colon.

In a rating decision dated in May 1995, the RO granted 
service connection for a hiatal hernia and assigned a 10 
percent rating, effective June 23, 1992.  The 10 percent 
rating remained in effect when the veteran's current claim 
for an increased rating was filed.

The claims file contains records of treatment at Moberly 
Regional Medical Center, to include records from M. Diaz-
Arias, M.D.  A January 1996 report notes the veteran's 
complaints of vomiting, diarrhea, cramps, lightheadedness and 
dizziness.  The veteran was admitted for fluid replacement.  
Laboratory data was stated not to show any significant 
abnormalities.  His blood pressure was noted to be fine 
during hospitalization.  A consultation report dated in 
January 1996 notes the veteran's report of having lost 10 
pounds due to a decrease in the amount he eats; he complained 
of pain when eating.  He reported he did not smoke.  His 
lungs were clear.  An upper endoscopy performed in 
January 1996 revealed gastritis and a small hiatal hernia.  
Computerized tomography of the brain was normal.  X-rays 
completed in July 1996 showed no acute chest disease and were 
nonspecific for the abdomen.  A July 1996 emergency room 
report notes the veteran's report of having fainted while 
washing dishes.  The veteran experienced comfort following 
rehydration and treatment with medication.  The impressions 
were orthostatic hypotension and probable ulcerative colitis 
per history.  In September 1996 the veteran underwent medical 
consultation.  Examination of the heart and lungs was 
unremarkable.  The veteran was described as well nourished.  
He was noted to have weighed 174 pounds at the time of prior 
endoscopy and currently reported weighing approximately 168 
pounds.  After examination the impression was right lower 
quadrant pain, diarrhea, weight loss and rectal bleeding.  
Testing showed moderate acute colitis without amoebiasis and 
indications against inflammatory bowel disease.

In January 1997, the RO received statements from the 
veteran's brother, mother, step-father, and employer.  His 
employer indicated the veteran had missed work.  His 
relatives indicated the veteran was emotionally changed since 
service and had had physical problems, such as abdominal 
pain, that treatment had not relieved.  

In August 1997, the veteran underwent a VA examination.  The 
examiner also noted the veteran's gastric complaints and that 
he was not currently on medications.  The veteran complained 
of sputum production and congestion in 1990 and 1991, treated 
with antibiotics.  He reported a recurrence three months 
earlier and indicated he was again treated with antibiotics 
followed by a decrease in sputum production.  Blood test 
results were within normal ranges.  His lungs were clear to 
auscultation with normal inspiratory excursion.  The 
pertinent diagnoses were mild right lower quadrant abdominal 
pain with episodic colitis; a history of bronchitis episodes 
times three treated without residual; and history of erosive 
esophagitis.  The examiner noted that the veteran was on no 
medications and that since a history of coughing up blood 
three months after service the veteran had been asymptomatic.  
The examiner noted that the veteran's pulmonary function 
tests were normal and that bronchitis was to be expected 
secondary to smoking.  Chest X-ray showed a normal heart and 
pulmonary vascularity within normal limits.  Previously noted 
calcified granulomata were unchanged.  It was interpreted 
that the lungs were well expanded and free of acute 
atelectasis or infiltrate without pleural effusion.  The 
impression was that no acute pulmonary process was seen.  

The claims file contains VA outpatient records dated from 
October 1995 to September 1998, to include note of treatment 
for psychiatric complaints, knee problems and 
gastrointestinal complaints.  Records generally include note 
of the veteran's 11-year history of smoking a pack to a pack 
a day of cigarettes.  In October 1995 the veteran reported a 
loss of appetite with a 40-pound weight loss in two months.  
In January 1996, the veteran's complaints included a varied 
appetite.  

In March 1998 the veteran's mother wrote that the veteran had 
had symptoms since returning from service had included an 
upset stomach, bloody stools and diarrhea.  His step-father 
indicated that after service the veteran had held 30 to 40 
jobs and that he had had to constantly miss work due to being 
sick.  

In March 1998, the veteran testified before the undersigned.  
The veteran stated that some of his breathing symptoms began 
in service, but that they progressed after service.  He 
denied using an inhaler or other types of medications.  
Transcript at 3-4.  He indicated he was still experiencing 
blood in his stool, every day.  Transcript at 6.  

A March 1998 VA social work report includes note of the 
veteran's complaint of severe, constant stomach pain.  

In March 2000, the veteran presented for a VA 
gastrointestinal examination.  The examiner reviewed the 
claims file.  The veteran denied taking any medications or 
having had any abdominal surgery.  He denied dysphagia but 
reported having frequent bouts of regurgitation of food.  He 
complained of occasional substernal pain associated with 
symptoms of reflux and often associated with neck pain or 
left subcapsular pain.  He reported occasional episodes of 
emesis.  He indicated his reflux symptoms occurred daily.  He 
also indicated his weight had been stable and had increased 
since he quit smoking.  He reported sleeping with his head 
elevated and with extra pillows and such was stated to help 
diminished symptoms of reflux.  He denied any history of 
melena.  The examiner noted that no recent blood count was 
available for the evaluation of anemia.  The veteran reported 
bright red blood per the rectum once per month in small 
amounts.  The examiner noted that the veterans' blood 
pressure was 127/74 with a pulse rate of 89.  The veteran was 
described as well-nourished, of muscular build and in no 
acute distress.  There was no evidence of pallor.  
Examination revealed the abdomen to be soft, without rebound, 
guarding, hepatosplenomegaly or abdominal bruits.  His bowel 
sounds were active.  A blood count was ordered.  The 
impression was a history of colitis without current 
medication and gastroesophageal reflux disease with a history 
of erosive gastritis.  The reports of blood testing were 
later received and show results within defined normal 
reference ranges.  The examiner opined that the veteran had 
epigastric distress on a regular basis without pyrosis or 
dysphagia.  The examiner expressed a belief that the 
veteran's hemoptysis was secondary to chronic bronchitis that 
had not yet been formally evaluated but noted that the 
veteran had had no recent hemoptysis and had quit smoking.  
The examiner opined the veteran's reflux would not affect his 
employability and also stated that the veteran's colitis was 
quiescent at that time.  

In March 2000, the veteran underwent psychiatric evaluation.  
He reported his appetite and weight had moderately increased 
since he stopped smoking.

The claims file contains a social and industrial survey dated 
in August 2000.  The veteran's current diagnoses were noted 
to include unspecified non-infectious gastroenteritis and 
colitis.  

The veteran presented for a VA mental disorders examination 
in August 2001.  The veteran reported an average appetite and 
a stable weight.  

In August 2001, the veteran also underwent neurologic 
examination.  The examiner reviewed the claims file and 
primarily discussed the veteran's headache complaints.  
Physical examination revealed the veteran's lungs were clear 
and his heart rate and rhythm were regular, without evidence 
of a murmur.  Neurologic examination and diagnostic and 
clinical test results such as computerized tomography of the 
head were stated to be normal.  No pertinent diagnosis was 
rendered.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purposes of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not  required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the case.  The record 
reflects that the RO has informed the veteran of the criteria 
governing entitlement to service connection as well as the 
rating criteria for entitlement to a higher rating for his 
gastric disability.  In addition, the RO has informed him of 
the evidence it has considered and the reasons for its 
determinations.  The RO has associated with the claims file 
the veteran's service records, and both private and VA 
treatment records identified by the veteran as pertinent to 
his claims.  It has also afforded him appropriate VA 
examinations.  In addition the RO has informed the veteran 
that it would obtain any outstanding evidence supportive of 
his claims if the veteran provides the information and any 
authorization necessary to obtain such evidence.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate his claims.

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Analysis

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness. 

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments is March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records show no complaint of difficulty 
breathing, and no finding or diagnosis of a disorder 
manifested by difficulty breathing.  

Subsequent to service the veteran has reported several 
episodes of sputum production and congestion, claimed as 
bronchitis.  He has reported that he was treated with 
antibiotics and that the symptoms then resolved.  The post-
service medical evidence shows that with the exception of 
calcified granulomas found on X-ray examination, the physical 
and X-ray findings pertaining to the veteran's lungs have 
been normal.  In addition, pulmonary function testing by VA 
in August 1997 revealed normal findings.  The August 1997 VA 
examiner diagnosed bronchitis by history only.  The physician 
who performed the March 2000 gastrointestinal examination 
commented that he believed that the veteran's history of 
hemoptysis was due to chronic bronchitis, but the physician 
also stated that this had not been formally evaluated and his 
examination report reflects that he did not examine the 
veteran's lungs.  
The Board further notes that the record contains no medical 
evidence attributing difficulty breathing to any other 
currently diagnosed disorder and is devoid of any objective 
evidence of disability manifested by difficulty breathing.  
The objective findings on multiple physical examinations and 
on pulmonary function tests indicate that the veteran does 
not have a chronic disability manifested by difficulty 
breathing. 

In light of these circumstances, the Board must conclude that 
service connection is not warranted for this claimed 
disability.

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in Sec. 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

The veteran is currently in receipt of a 30 percent rating 
for gastric disability, under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, which provides the criteria for evaluating hiatal 
hernias.  A 30 percent rating is provided for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
highest or 60 percent rating may be assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

Although the veteran continues to complain of stomach pain, 
he denies vomiting, hematemesis or melena.  Despite the 
veteran's complaints of weight loss, a review of the record 
reveals only that the veteran has lost and gained a number of 
pounds over the years since service discharge with no medical 
evidence indicating a material weight loss due to the 
service-connected disability.  More recently, examination 
reports specifically indicate that the veteran's weight is 
stable and/or that he has in fact gained weight.  He has also 
reported that his appetite increased after he stopped 
smoking.  The evidence is consistent in showing that the 
veteran is not in acute distress and has good nutrition.  On 
no occasion has anemia been found.  Moreover, there is no 
medical evidence of more than considerable impairment of 
health due to the service-connected disability.

38 C.F.R. § 4.114, Diagnostic Code 7302 (2001), which 
pertains to esophageal stricture, provides for assignment of 
a 30 percent rating where stricture of the esophagus is 
moderate.  Where stricture is severe, permitting intake of 
liquids only, a 50 percent rating is warranted.  Although the 
veteran has, at times, complained of pain when eating, on no 
occasion has he been found to have active esophagitis 
precluding the passage of more than liquids.

Also for consideration is 38 C.F.R. § 4.114, Diagnostic Code 
7307 (2001), which provides the criteria for evaluating 
hypertrophic gastritis.  It provides that chronic gastritis 
warrants a 10 percent evaluation if there are small nodular 
lesions and symptoms, a 30 percent evaluation if there are 
multiple small eroded or ulcerated areas and symptoms or a 60 
percent evaluation if there are severe hemorrhages or large 
ulcerated or eroded areas.  

As the competent medical evidence of record, to include 
diagnostic testing, shows no hemorrhages or ulcerated/eroded 
areas, no higher rating may be awarded pursuant to 
Diagnostic Code 7307.

In view of the above, the Board also concludes that the 
overall disability picture does not warrant elevation to the 
next higher level under any of the above diagnostic codes. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The March 2000 
examiner specifically noted that manifestations of the 
veteran's gastric disability would not interfere with his 
employment.  The Board further notes that the record reflects 
that the veteran has not required frequent periods of 
hospitalization for the disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, referral of the case for 
extra-schedular consideration is not in order.  



ORDER

Entitlement to service connection for disability manifested 
by breathing difficulty, to include bronchitis breathing 
difficulty due to an undiagnosed illness, is denied.

Entitlement to an increased rating for a hiatal hernia, 
gastritis and erosive esophagitis with intermittent rectal 
bleeding and a history of coughing up blood, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

